        Case 1:19-cv-00639-RB-JFR Document 93 Filed 04/16/21 Page 1 of 11




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

DENNIS MURPHY, as Personal Representative
of the Estate of DANIEL TURNER, deceased,
and WALTER and TAMARA TURNER,

                 Plaintiffs,

v.                                                                             No. CIV 19-0639 RB/JFR

THE CITY OF FARMINGTON, and JAMES
PRINCE, JAMES MOORE, ZACK WOOD, and
JESSE GRIGGS, in their individual capacities,

                 Defendants.

                               MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendants’ Motion to Exclude Plaintiffs’ Expert

Witness Dr. Stein, filed October 15, 2020. (Doc. 50.) Having considered the parties’ arguments

and the relevant law, the Court will deny the motion.

I.      Background

        Daniel Turner died while being restrained by Farmington Police Department law

enforcement officers. (See Doc. 1.) His estate and parents bring a claim for excessive force under

42 U.S.C. § 1983 and the Fourth Amendment and for wrongful death and loss of consortium under

the New Mexico Tort Claims Act. (See id.) Defendants disclosed emergency department physician

Gary M. Vilke, M.D., FACEP, FAAEM, “to testify concerning positional or restraint asphyxia 1

related to the death of Mr. Turner and his cause of death . . . .” (See Doc. 34 at 2; see also Doc. 33-

3 at 1.) Specifically, Dr. Vilke will opine that Mr. Turner died as the result of “a sudden cardiac



1
  Dr. Stein defines “positional asphyxia” as “the legal terminology” describing cases in which “the position of the
victim did not allow for sufficient respiratory function, eventually causing death. Definitions of asphyxia in
layperson’s terms typically discuss a deprivation of oxygen as the cause.” (Doc. 61-2 at 4.)
        Case 1:19-cv-00639-RB-JFR Document 93 Filed 04/16/21 Page 2 of 11




arrest due to an enlarged heart along with the effects of methamphetamine and physiologic stress.”

(See Doc. 61-2 at 7 (quoting Doc. 33-3 at 4).) Dr. Vilke will also opine that “the actions of the

offers to control and restrain Mr. Turner did not cause or contribute to his cardiac arrest.” (See id.

(quoting Doc. 33-3 at 4).)

         Plaintiffs disclosed emergency department physician John Stein, M.D. to rebut some of Dr.

Vilke’s opinions. (See Doc. 61 at 5.) Dr. Stein “believe[s] that the officers’ actions did contribute

to Mr. Turner’s sudden death.” (Doc. 61-2 at 7.) He will opine that by holding Mr. Turner on the

ground, face down, Mr. Turner was unable “to manage the lactic acid build up in his body by

constricting his ability to exhale [carbon dioxide], and that he succumbed because of it.” (Id. at 8.)

Dr. Stein refers to this build-up of lactic acid as “acidosis.” 2 (See Doc. 61-2 at 5.) Dr. Stein believes

that regardless of whether the officers applied weight to Mr. Turner’s body, the way that they

positioned him led to the acidosis Mr. Turner experienced, which caused the cardiac arrest. (See

id. at 7–8.) Defendants now seek to exclude Dr. Stein on the basis that he “does not have the

relevant or applicable expertise to render [his] opinions . . . .” (Doc. 50 at 1.)

II.      Legal Standard

         Federal Rule of Evidence 702 governs whether expert testimony is admissible. It provides:

         A witness who is qualified as an expert by knowledge, skill, experience, training,
         or education may testify in the form of an opinion or otherwise if:

         (a) the expert’s scientific, technical, or other specialized knowledge will help the
         trier of fact to understand the evidence or to determine a fact in issue;

         (b) the testimony is based on sufficient facts or data;

2
  He explains that “[c]arbon dioxide is . . . an acid when circulating in the bloodstream.” (Doc. 61-2 at 5.) When “acid
levels rise in the body, the respiratory system kicks into action, and the lungs eliminate carbon dioxide at a higher rate
from the body, by maximizing the ventilatory drive, and thus balancing the acid level back towards normal.” (Id.) An
individual experiencing “acute acidosis rel[ies] on their ability to drive the acid level back towards normal by
increasing their breathing and exhaling carbon dioxide. If the ability to maintain that balance is compromised, it
can . . . lead to cardiac arrest . . . .” (Id. at 6.)

                                                            2
       Case 1:19-cv-00639-RB-JFR Document 93 Filed 04/16/21 Page 3 of 11




       (c) the testimony is the product of reliable principles and methods; and

       (d) the expert has reliably applied the principles and methods to the facts of the
       case.

“Rule 702 incorporates the principles of Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.

579 (1993), and Kumho Tire Co., Ltd v. Carmichael, 526 U.S. 137 (1999), to ensure that proffered

expert testimony is both relevant and reliable.” Tom v. S.B. Inc., No. CIV. 10-1257 LH/WPL, 2013

WL 3179108, at *1 (D.N.M. Mar. 22, 2013) (citing Fed. R. Evid. 702, 2000 Amendments).

       The Court performs a two-part analysis to determine admissibility: “1) the court must

determine whether the expert is qualified by knowledge, skill, experience, training, or education

to render an opinion; and 2) if the expert is so qualified, the court must determine whether the

expert’s opinion is reliable and helpful under the principles set forth in Daubert.” Id. (citing 103

Invs. I, L.P. v. Square D Co., 470 F.3d 985, 990 (10th Cir. 2006)). “Daubert’s general holding

setting forth the judge’s gate-keeping obligation applies not only to testimony based on scientific

knowledge, but also to testimony based on technical or other specialized knowledge.” Joe-Cruz v.

United States, No. CV 16-258 JCH/JHR, 2018 WL 1322139, at *2 (D.N.M. Mar. 14, 2018) (citing

Kumho Tire, 526 U.S. at 141). The Court enjoys broad discretion in determining admissibility and

reliability. See Tom, 2013 WL 3179108, at *2; United States v. Velarde, 214 F.3d 1204, 1208 (10th

Cir. 2000).

       Here, Defendants largely contest only the first element—Dr. Stein’s qualifications. “An

expert must ‘stay[ ] within the reasonable confines of his subject area.’” Joe-Cruz, 2018 WL

1322139, at *2 (quoting Ralston v. Smith & Nephew Richards, Inc., 275 F.3d 965, 970 (10th Cir.

2001)); (citing Graves v. Mazda Motor Corp., 675 F. Supp. 2d 1082, 1093 (W.D. Okla. 2009)

(“[T]he expert’s qualifications must be both (i) adequate in a general, qualitative sense (i.e.,


                                                 3
       Case 1:19-cv-00639-RB-JFR Document 93 Filed 04/16/21 Page 4 of 11




‘knowledge, skill, experience, training or education’ as required by Rule 702) and (ii) specific to

the matters he proposes to address as an expert.”)). “[M]erely possessing a medical degree is not

sufficient to permit a physician to testify concerning any medical-related issue.” Id. (quoting

Ralston, 275 F.3d at 970).

       “The Federal Rules encourage the admission of expert testimony.” Id. at *3 (citing 4 Jack

B. Weinstein & Margaret A. Berger, Weinstein’s Federal Evidence § 702.02[1], at 702-5 (Joseph

M. McLaughlin, ed., Matthew Bender 2d ed. 2012)). “As the Court in Daubert stated: ‘Vigorous

cross-examination, presentation of contrary evidence, and careful instruction on the burden of

proof are the traditional and appropriate means of attacking shaky but admissible evidence.’” Id.

(quoting Fed. R. Evid. 702 Advisory Committee’s note to 2000 amendment (quoting Daubert, 509

U.S. at 596)).

       Defendants challenge Dr. Stein’s qualifications to offer an expert opinion “as to whether

the mechanics of physical restraint caused [Mr. Turner’s] death[,]” because “[h]e is not an expert

on law enforcement officers dealing with subjects in the field and the physiologic responses of

police control and restraint techniques.” (Doc. 75 at 4–5.) The parties have submitted and relied

on expert reports and portions of deposition transcripts, and the Court finds a hearing is

unnecessary. Joe-Cruz, 2018 1322139, at *3 (citing Ho v. Michelin N. Am., Inc., 520 F. App’x.

658, 664 (10th Cir. Mar. 29, 2013) (concluding court permissibly exercised its discretion in ruling

on Daubert motion without hearing where it had before it several expert reports, expert deposition

transcripts, and other evidence to accompany parties’ arguments)).

       III.      Analysis

       Plaintiffs have offered the testimony of Dr. Stein to rebut Dr. Vilke’s testimony and to help

establish their theory regarding Mr. Turner’s cause of death. Plaintiffs contend, and Dr. Stein will


                                                 4
       Case 1:19-cv-00639-RB-JFR Document 93 Filed 04/16/21 Page 5 of 11




opine, that the arresting officers’ actions contributed to Mr. Turner’s death. (See, e.g., Doc. 61-2.)

Defendants do not contest Dr. Stein’s expertise as an emergency medicine physician. (Doc. 75 at

5 (“Dr. Stein is an expert emergency medicine physician.”).) Instead, they argue that his “expertise

in responding as a physician to a medical emergency in an emergency room or jail clinic setting”

is inapplicable under the factual circumstances of this case. (Id.)

       At the outset, the Court agrees with Defendants that Dr. Stein’s CV, testimony, and Rule

26 report show that he is qualified to express medical opinions concerning treatment of individuals

in emergency department and jail settings. (See Doc. 75 at 5 (noting that “Dr. Stein has expertise

in responding as a physician to a medical emergency in an emergency room or jail clinic setting”).)

Dr. Stein is currently the Chairman and Medical Director of Emergency Medicine at Sutter Santa

Rosa Regional Hospital and Sutter Lakeside Hospital in California. (See Doc. 61-3 at 1.) He has

practiced medicine since 1997 and has been board-certified as an emergency medicine physician

since 2002. (See id.; see also Doc. 61-2 at 1.) In 2000, he was certified by both the American Heart

Association for Advanced Cardiac Life Support and by the American College of Surgeons for

Advanced Trauma Life Support. (See Doc. 61-3 at 1.) Dr. Stein “was a faculty member and Vice

Chair of the Department of Emergency Medicine at the University of California San Francisco for

12 years . . . .” (See Docs. 61-2 at 1; 61-3 at 1.) Before attending medical school, he worked for

two to three years as an EMT and has “experience working in conjunction with law enforcement

officers in that role[.]” (Doc. 61-1 at 6:4–19.)

       Before turning to Dr. Stein’s specific opinions, it is helpful to review the opinions of

Defendant’s expert, Dr. Vilke, who summarizes his opinions into five points:

       1.      The actions of the officers to control and restrain Mr. Turner did not cause
               or contribute to his cardiac arrest.



                                                   5
       Case 1:19-cv-00639-RB-JFR Document 93 Filed 04/16/21 Page 6 of 11




        2.      I disagree with plaintiff’s use of force expert Roger Clark when he opines
                that the weight of the officers “could significantly contribute to a positional
                asphyxia condition.”
        3.      Mr. Turner was exhibiting clinical signs of methamphetamine intoxication
                and untreated or undertreated schizophrenia during his encounter with the
                officers which is consistent with the results of his medical history and
                toxicology screen.
        4.      I agree with the medical examiner that the cause of death of Mr. Turner was
                a sudden cardiac arrest due to an enlarged heart along with the effects of
                methamphetamine and physiologic stress.
        5.      Placing Mr. Turner in a “recovery position” would not have prevented his
                sudden cardiac arrest and death.

(Doc. 33-3 at 2.) Dr. Stein ties his opinions directly to these five points, albeit in a different order.

(See Doc. 61-2.) For ease of reference, the Court’s analysis will track Dr. Stein’s opinion.

        A.      Points Three and Four

        Dr. Stein agrees with point three, “that Mr. Turner was exhibiting clinical signs of

methamphetamine usage, and possibly other mental health issues.” (Doc. 61-2 at 6.) Defendants

do not make any argument regarding Dr. Stein’s qualifications to offer an opinion on whether Mr.

Turner exhibited signs of methamphetamine use or schizophrenia. (See Docs. 50; 75.)

        Dr. Stein agrees with point four, that Mr. Turner died as a result of “a sudden cardiac arrest

due to an enlarged heart along with the effects of methamphetamine and physiologic stress.” (Doc.

61-2 at 7.) He disagrees, however, to the extent that Dr. Vilke’s opinion is a “partial summarization

of the OMI findings and thus [an] attempt to create a partial conclusion regarding the cause of Mr.

Turner’s death by omitting what the OMI report clearly included as a contributing factor to his

death, that is, the actions of the officers.” (Id.) Again, Defendants do not argue that Dr. Stein is

unqualified to render this opinion, or that his opinion on point four is somehow unreliable. (See

Docs. 50; 75.) In response to Plaintiffs’ contention that Dr. Vilke and Defendants




                                                   6
       Case 1:19-cv-00639-RB-JFR Document 93 Filed 04/16/21 Page 7 of 11




“mischaracterized the OMI report by omission” (Doc. 61 at 4), Defendants “agree that the facts in

the [OMI] report . . . are the best evidence of what [the] OMI found” (Doc. 75 at 2).

       The Court finds that Dr. Stein is qualified to opine on these matters. Dr. Stein testified that

he has “seen hundreds of cases of methamphetamine intoxication” (Doc. 61-2 at 6), and he has

“extensive personal experience in the Emergency Department with similar patients” (Doc. 61-1 at

24:8–10). Dr. Stein bases his opinion with respect to point three “on the conduct [he] observed in

the [officers’ video footage of the incident], the reports of Mr. Turner’s conduct in the OMI report,

and the toxicology on Mr. Turner.” (Doc. 61-2 at 6.) Based on his experience and the evidence, he

opined that “Mr. Turner, prior to his encounter with the officers, was displaying the signs and

symptoms of methamphetamine ingestion, including increased movement, agitation, inability to

sit still, inability to focus[,] and erratic behavior.” (Id. at 6–7.) Regarding point four, Dr. Stein

relied exclusively on the language of the OMI report, which Defendants agree is the best evidence.

The Court finds that Dr. Stein’s relevant experience is sufficiently related to his opinions, has been

reliably applied to the facts here, and would be helpful to the jury.

       B.      Points One, Two, and Five

       Dr. Stein disagrees with Dr. Vilke’s opinion in point one, that the officers’ actions “did not

cause or contribute to [Mr. Turner’s] cardiac arrest.” (Docs. 33-3 at 2; 61-2 at 7.) Instead, Dr. Stein

believes “that the officers’ involvement had a direct effect on the medical issues that Mr. Turner

was experiencing.” (Doc. 61-2 at 8.) Dr. Stein opines that by holding “Mr. Turner in place, face

down, so that the weight of his body restricted his own breathing,” the officers—regardless of

whether they put additional weight on Mr. Turner’s body—“contributed to Mr. Turner’s inability

to manage the lactic acid build up in his body by constricting his ability to exhale [carbon dioxide],

and that he succumbed because of it.” (Id.) Relatedly, Dr. Stein largely declines to opine on point


                                                  7
        Case 1:19-cv-00639-RB-JFR Document 93 Filed 04/16/21 Page 8 of 11




two, as police practice and procedures are outside of his area of expertise. (Id. at 9.) He goes on to

opine that “from a medical standpoint,” he “agree[s] with the conclusion drawn by Mr. Clark, that

the conduct of the officers [he] observed in the video contributed to Mr. Turner’s inability to

manage his acidosis by restricting the exhalation of carbon dioxide, and thus played a part in his

resultant death.” (Id.) Finally, regarding point five, Dr. Stein disagrees with Dr. Vilke and opines

that “had Mr. Turner been turned to his side, on to his back or had he been sat up, there is a very

high likelihood that he would either have regained the ability to balance his acidosis, or at least he

would have survived long enough for the proper interventions available to first responders . . . .”

(Id.)

        Defendants contend that Dr. Stein is not qualified to opine on Mr. Turner’s cause of death

or to respond to Dr. Vilke’s related opinions. First, they argue that he has done no independent

research into the relevant areas—i.e., acidosis, cardiac arrest, or the impact of weight on breathing.

(See Doc. 50 at 2.) Yet, Plaintiffs have established that Dr. Stein has “extensive personal

experience” with patients who present in the emergency room with acidosis and cardiac arrest.

(See Docs. 61-1 at 24:8–10; 33-4 at 1.) He also has personal experience as an emergency physician

with patients who have gone into cardiac arrest due to acidosis (see Doc. 61-2 at 8; see also id. at

6 (stating that “[m]any . . . emergency physicians have caused or nearly caused patients to go into

cardiac arrest in the process of attempting to take over the ventilatory function of someone with

severe acidosis, and [are] . . . aware of how rapidly the clinical situation can deteriorate when

acidosis becomes severe”)), and personal knowledge regarding how weight or pressure may reduce

lung function (see id. at 6, 8). Moreover, Dr. Stein reviewed medical literature relevant to Dr.

Vilke’s medical opinions and [his] own” on these topics, including one entitled “The role of




                                                  8
        Case 1:19-cv-00639-RB-JFR Document 93 Filed 04/16/21 Page 9 of 11




restraint in fatal excited delirium: a research synthesis and pooled analysis” 3 (see id. at 4), another

detailing a study on acidosis in “restrained patients who are agitated and high on stimulants” 4 (see,

e.g., Doc. 61-1 at 24:11–20, 84:2–85:23), and other studies on how weight or pressure on restrained

individuals can affect lung function 5 (see Doc. 61-2 at 2, 4, 6). Notably, Defendants have lodged

no criticisms of the medical literature Dr. Stein reviewed. That Dr. Stein reviewed, rather than

conducted, these studies, may be explored on cross-examination and will go to the weight of his

testimony.

         Next, Defendants contend that Dr. Stein is not qualified because he has not trained officers

in the topic areas and/or he is not an expert on the relevant police procedure or standard of care

(See, e.g., Docs. 50 at 2, 7; 75 at 5, 8–9.) But Defendants confuse the issues. Plaintiffs do not offer

Dr. Stein’s testimony to help the jury decide whether the officers’ actions violated any officer

standard of care or police procedure, but only to help the jury decide whether the officers’ actions

contributed to Mr. Turner’s death. This inquiry involves Dr. Stein’s medical opinion, based on his

own knowledge, experience, review of medical literature, and review of the exhibits in this case,

regarding Mr. Turner’s cause of death. Dr. Stein need not—nor may he—comment on the propriety

of the officers’ actions, but he may opine on whether Mr. Turner’s condition and/or death was

impacted by the officers’ actions.




3
 Strommer, Leith, Zeegers, Freeman, The role of restraint in fatal excited delirium: a research synthesis and pooled
analysis, Forensic Science, Medicine & Pathology (July 2020).
4
 See Hick, Smith, Lynch, Metabolic acidosis in restraint-associated cardiac arrest: a case series, Academic
Emergency Medicine (March 1999).
5
  Barnett, Stirling, Pandayan, A review of the scientific literature related to the adverse impact of physical restraint:
gaining a clearer understanding of the physiological factors involved in cases of restraint-related death, Medicine,
Science, and the Law (July 2012); Barnett, Stirling, Hanson, Pandyan, Physiological impact of upper limb position on
prone restraint, Medicine, Science, and the Law (July 2013).

                                                           9
      Case 1:19-cv-00639-RB-JFR Document 93 Filed 04/16/21 Page 10 of 11




        Finally, Defendants argue that “Dr. Stein has no expertise in the use of restraint physiology,

which involves restraining a person who is intent [on] causing harm to himself or others or is

attempting to abscond.” (Doc. 75 at 5.) They assert that he is not qualified to opine on this issue

as has he has not performed research into “restraint physiology or studied restraints as used in []

real life out of hospital situations.” (Id.) Dr. Stein testified, however, that he is personally involved

in restraining patients on a weekly basis. (See Doc. 61-1 at 21:15–22:6.) He offered testimony

regarding how restraint in the hospital or the field affects cardiac functioning and the patient’s

blood pH levels based on his own experience and on a review of relevant medical literature. (Id.

at 22:19–25:21.) Dr. Stein “may have less experience” regarding the effects of restraint than some

physicians, “but [he] does—as a medical doctor—have knowledge, experience, education and

training with which [he] can consider the circumstances with more expertise than a layperson.

Thus, the attack on [his] qualifications goes more to the weight of [his] expertise than it goes to

[his] qualifications.” See Nicholson v. Evangelical Lutheran Good Samaritan Soc’y, Inc., No. CV

16-0164 JB/KK, 2017 WL 3127799, at *35 (D.N.M. July 21, 2017) (citation omitted).

        Plaintiffs offer Dr. Stein as an experiential expert. (See Doc. 61 at 7.)

        Experiential expert testimony . . . does not rely on anything like a scientific method.
        But this does not lead to a conclusion that experience alone—or experience in
        conjunction with other knowledge, skill, training or education—may not provide a
        sufficient foundation for expert testimony. To the contrary, the text of Rule 702
        expressly contemplates that an expert may be qualified on the basis of experience.
        While a district court’s task in examining the reliability of experiential expert
        testimony is therefore somewhat more opaque, the district court must nonetheless
        require an experiential witness to explain how [his] experience leads to the
        conclusion reached, why [his] experience is a sufficient basis for the opinion, and
        how [his] experience is reliably applied to the facts.

United States v. Goxcon-Chagal, 886 F. Supp. 2d 1222, 1244 (D.N.M. 2012), aff’d sub nom.

United States v. Medina-Copete, 757 F.3d 1092 (10th Cir. 2014) (quoting United States v. Wilson,



                                                   10
      Case 1:19-cv-00639-RB-JFR Document 93 Filed 04/16/21 Page 11 of 11




484 F.3d 267, 274 (4th Cir. 2007) (quotation marks omitted)). Here, Plaintiffs have met their

burden to show that Dr. Stein, as a practicing physician who is board-certified in emergency

medicine and who has ample experience treating patients with comparable symptoms, is qualified

by education, training, and experience to opine on Mr. Turner’s cause of death and on whether the

officers’ actions had any effect on Mr. Turner’s death. Defendants have presented no authority that

would persuade the Court that Dr. Stein’s lack of independent research or inexperience with police

procedures or restraint outside of the hospital disqualify him from rendering his opinions. Instead,

Defendants may explore these issues on cross-examination, as their arguments go to the weight,

rather than to the admissibility, of his opinions. See Joe-Cruz, 2018 WL 1322139, at *4.

       THEREFORE,

       IT IS ORDERED that Defendants’ Motion to Exclude Plaintiffs’ Expert Witness Dr. Stein

(Doc. 50) is DENIED.



                                              ________________________________
                                              ROBERT C. BRACK
                                              SENIOR U.S. DISTRICT JUDGE




                                                11
